MEMORANDUM **
Steven G. Strowski appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a claim, and order requiring Strowski to obtain approval before filing future actions in the district court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal. Kildare v. Saenz, 325 F.3d 1078, 1085 (9th Cir.2003). We review for abuse of discretion the imposition of a pre-filing order. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056-57 (9th Cir.2007) (per curiam). We affirm.
The district court properly dismissed Strowski’s action because he failed to show that he was denied a constitutionally protected due process interest. See Kildare, 325 F.3d at 1085 (“Procedural due process claims require [ ] a deprivation of a constitutionally protected liberty or property interest[.]”).
The district court did not abuse its discretion by imposing a pre-filing review order after giving Strowski notice and an opportunity to be heard, developing a record for review, making findings of harassment, and narrowly tailoring the remedy. See Molski, 500 F.3d at 1057 (explaining *610four factors district courts must examine before entering pre-filing review orders).
Strowski’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.